N

\oh 18 4760

1544 (Rev. 06/1'1') CIVIL COVER SHEET

Tlie .lS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by |a\v, except as
provided by loeal_ rules of,cc_)urt. liiis form, approved by the Judicizil Confereitce oftlie Uriited Slales in Septemi)er 1974, is required f`or the use ofthe Clerk of Court for the
purpose of initiating llie crvii docket sheet. (SEE !NSTRUCTIONS ON NEXI'PAGE OF TWIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Andi'ew R. Perrol’lg N'|S INTEHNATlONAL ENTEF\PFHSES
1657 Tl'te Fairway #131, Jenkintown, PA 19046 8583 |rvine Center Dr§ve #285 lRVlNE, CA 92618
(b) County of Resideiice ofFirst Listed Plaintift` MONTGOMERY Coiinty of Residence of First Listed Defendant ORANGE
(EXCEFT.'N U.S, PLAINTIFF CASES) (IN U.S. PLA.'NT{FF CASES ONLY)

NOTE; lN LAND CONE)EMNATION CASES, USE 'l`HE LGCATION 05
'[HE TRACT OF LAND INVOLVED.

(£) Altomeys (!1`r'i‘inNrmic. A¢!r¢’re.v.c, and Te.'ephoiw Nirrrihcij Al£urrieys (HK:mii-ii)
Andrew R. Pezrong (PRO SE

1657 The Fa'irway #131, Jenkintowri, PA 19046
215-791-6957

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If. BASIS OF JURISDICTION (."Ince ali “X" iri()rie Bo.t' Oii!}d III. CITIZENSH!P OF PRINCIPAL PARTIES (Plrice an "X" iii Oiie Boxfor[’lai'iir.§[f
(Fm' Di\'ei'.\‘r'ty Crises Oir!,id and ()ne Bc).\'foi" .Dejéiidrmr)
Cl l U‘S. Govemineiit g 3 cherel Qiiestioii 1"1`[<' DEF PTF I)EF
Piai:iti`f`i` (U.S, Gr)i'emiirciir No.' a Par[id Ci¢izcii of'l'his Staie El i l'J l Incorperated ai' Pi'iiicipal l"]ace 13 4 Cl 4
ofBiisiriess lii Thls State
C`.| 2 U.S. Goveriiin¢:iit U 4 Di\'ersit)f Ci¢izeit ofAnotiicr State El 2 C| 2 lncorporzited amf Prineips.] Placc D 5 E| 5
Defenclazit ([iiri'r'r:a.'e Cr'rr`zc'mlir'p of Pai'»'ie,r iii item HI) of Biisiness Iti Ano€lter Stale
Cilizeii or Siibject cfa Cl 3 0 3 Foi'eigi: Natiori 13 6 13 6
]'~`oi'eign Coiii\trv
IV. NATURE OF SUIT (."Ir.'ce an “, " i)i()iie Box Oii.hd Click here for: Nature ol'Suit Code §)escriplions.
lj CONTRAC'I` ` ` ' ` TORTS ' '- ' ` ` ` ` FORFEITUREIPENALTY ' " BANKRUPTCY ' ` " OTHER STATUTES ` `
[1 110 Iiisurtmcc I’ERSONAL lNJ'URY PERSONAL lN.]URY l‘_'l 625 Drt:g Reliited Seizure 13 422 Appeiil 28 USC 158 ij 375 Fiilse Ciaiiiis Act
C] 110 Mzii‘iiie ij 310 Aii'plaiie 13 365 Pei'soiial Irijiiry' - ofProperiy 21 USC 881 |:l 423 Withdrn\val 13 376 Qtli Tam {31 USC
C| 130 Miller Act CI 3¥5 Airplatie Prodiict Produi:t Liability C| 690 Otlier 28 USC 157 3729(a))
ij 140 Negotiable Inst'i'u:iie:it Liabi]it'y ij 367 I~Iealtli Carcf |Il 400 State Reapporticimnent
ij 150 Recovery of Overpaymc:it [.‘J 320 Assatilt, Libel & I’harmaceutica§ PROPERTY RlGHTS |J 410 Antiti'\ist
& Eisforceiiieiit of.ludgiiie:it Slzii\der Persoiial Injury 13 820 Cripyrighis Cl 430 Banks and Banki:ig
EI 155 l\'iedicare Ai:t E] 330 Federai Ei:iployers' Product Ls`iibiléty ij 830 Patent fl 450 Commei‘ce
ij 152 Recove:}il of Det`au]ted Lialiility D 368 Ashestos Personal [j 835 P:itent - Abbreviated 13 460 Deportation
Stiidenl Loans 13 340 l\-lai'ine In}'iir)J Prud\ict New Driig Applii:iitioii l'_"l 470 Racketeer [iifliiciiced and
(Excludcs Veteraiis) E] 345 Mariiie Preduct Liability l'_'l 840 Tradeiiiark m Comipt Organ§zntioiis
t‘_'l 153 Recoveiyo{`()verpayi:iciit Liribilit'y PERSONAL PROPERTY ' LABOR ' " SOClAL SECURIT‘¢’ ` ij 480 ConsumerCrcdit
of"v'etcrail’s Besieiits D 350 Motor \'ehi¢:le 13 370 Othcr Fraud 1'J 710 Fair Labor Standards |j 861 HIA (13951`1] D 490 CabiefSa¢ TV
Cl 160 Stockholrlei‘s' Siiits C| 355 Motor Vehicle l'_`l 371 Truth in Leiidi:ig Act 13 1162 Black Luiig (923) \'l‘.l 850 St:ciirities.'Cciiiiirioditiesil
13 l90 Otlier Ceiitract Prnduct Li:ibility El 380 Other Pcrsoiial E] 720 Laborll\»i:inagemeiit El 863 D1 WC.'DIWW (405(g)) Exciiaiige g
|] 195 Coiitr:ict l’rodiict Liabi]ity C| 360 0111er Fcrscmal Propeity Damage Re]zitioiis E| 864 SSlD Title XVI $( 890 O%her Stasiitoiy Actions
E| 196 I-`rmichise Injiii},l CJ 385 I’roperty Daiziagc 111 740 Railway l.abor .Act [] 865 RSI (405(g)) |J 89| Agriciilnir:il Acts
. ij 362 Perso:ial ]njury - Prodt:ct liability Ef| 751 Faiiiily and Medicrii 13 893 Environme:ital Mmters
Medical h-[rilpracrice Leave Act m El 895 Freedom of liifoi‘iri:itioii
l REAL PROPEI{'|`Y ' C]V'IL R[GH'I`S - '-= : PRISONER PETI'I`IONS ' l:l 790 Olher Labor Litigatiori ' FEDERAL TAX SIHTS At:t
13 210 Liind Coitdemnatioii ij 440 Otlier Civi! Rights Hahcsis Coi'lius: E| 791 Eiiiployee Rctiremeril 113 870 Taxes (U,S, Piai:itiff CI 896 Arbitratioii
Ci 220 Foreclosiirc ij 441 Voliiig El 463 Alien Dctaiiiee income Seci.in`ly Act or Def`eiiclant) L'J 899 Adrninistrative Procedure
El 230 Rciit I,ease & Ejer;fiiieiit 13 442 Employii'ient 13 510 Me£iorls to Vncatc lj 871 lRS»»Third Paity ActfReview or Appeal of
CI 240 Torts 10 inrid I:l 443 Hoiisirig,.' Sentericu 26 USC 7609 Agciicy Decision
l'_'! 245 `l`ort Product L§nbilit'y Accoinmoc£atioiis EJ 530 Ge:icrai §§ 950 Coiist:`lsitiona!ity of
13 290 A]l Ollier Rea! ?roperty 13 445 Amer, wf{)isiib‘:lities v El 535 Deailt Peiialt'y IMMIGRAT]ON " ' Stafe Slatutes
Employineiit Othei': 13 462 Natiirulizatioii Application
13 446 A:nici', waisiibilitics - U 540 Mmldaiuus & thicr 13 465 Otlier liii:iiigration
Other 13 550 Civil Riglits Actions
C'l 443 Ediicatioii |:1 555 Prisoii Condition
l:| 560 Civil Detainee -
Conditions of
Conliiicinent
V. ORIGlN (I'i'ctcc an “,\"' iiiOrze Br).\‘ ()it!)p
§ l Origi'nal fl 2 Removed from ij 3 Remamled from D 4 Res`tistated or !'J 5 ']‘ransferred from E| 6 Multidistrict 13 8 Mullidistrict
Proceeding State Coui't Appcllate Court Reoperied Another D§Stric; litigation - Litigzition -

(speci]§y '[`ransfer Di`rect File
Cite the U.S. Civil Statute under which you are filing (D¢) nor cite jurisdictional .\~rcrrrires imie.i's rli°vei'si'i;i'):
Te|eohone Consumer Proteciion Ai:t. 47 USC 227: 47 CFR 64.1200
Brief description of cause:
Defendants called Plaintii‘f on his private telephone in violation of the 'E'CPA and related claims.

VI. CAUSE OF AC'I`ION

 

 

 

VII. REQUESTED IN IJ CiiECK iF THiS is A swiss ACTioN DEMAND $ CHECK \'ES mily if demanded in €Olnplainlf
_COMPLAINT: UNDER RULE 23, F-R-CV,P. 24,000.00 JURY DEMAND: 1a res mm
VIII. RELATED CASI?,(S) _ _
IF ANV (Scc m.i'rir.'crmris). JUDGE DOCKET NUMBER

 

 

DA'l`E S[GN OF ATTORNEY OF RECORD _
ton 31201 a W` M `“"”`““'--~-
L/

FOR OFFICE USE ONLY

RECEIPT ii AN!OUNT API’L.Y!NG lFP JUDGE MAG. }UDGE

 

 

 

O` ?\ UNITED sTATEs nisrnicr CoURr , ,
vi \ ron THE EAS'rERN nisrRiCT or PENNSYLVANIA § 8 § ;,? 6 0

DESIGNA'I`ION FORM
(ro be used by counsel or pro se piai)i!i[fro indicate the category ofrlie crrsefor' fire purpose ofa.i'.s'i'giir)ieiil to the appropriate calandrri
Addi.ess OE Plaintiff: 1657 The Fai rvvay #131 Jeril<intowri, PA 19046

 

AddressofDefendam; 8583 irvine Ceriter Drive #285 IRVlNE, CA 92618

 

Place of Accident, Incidcnt oi'Ti'ansaction: By telephone Cal| to my private telephone

 

 

RELA TED CASE, IFANY:

Cnse Nuniber: Judge: Date Terniinated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

l. is this case related to property included in an eariicr numbered suit pending or within one year Yes g No-
previously terminated action in this court?

2. Does this case involve the sallie issue effect or grow out of the same transaction as a prior snit Yes i::\ No
pending or within one year previously terminated action in this court?
3. Does this case involve thc vaiidity or infringement of a patent already in suit or any eariicr Yes m No

numbered case pending or within one year previously terminated action of` this coni‘t?

4. fs this case a second or successive habeas corpus, social security appeai, or pro se civil rights Yes E No
case tiied by the same individuel?

l certify tliat, to my knowledge, the within case l:l is r' II] is not reiated to any case now pending or within one year previously terminated action iii
this court except as noted abovc. / QL'
DATE: 10/1 3/201 s &Z\__.

Arroi')iey‘ar-Laiv / Pr'o Se Pi'rir`nti_`§" Alloi'iiey i'.D. # (i]"appfr`cabi’e)

 

 

 

CIVIL: (Place a \l in one category oiiiy)

 

 

 

 

 

Feri'erril' Questi'on Cnses: B. Di‘i'er'.rr'iji’ .Irrr'i`sdicriori Crrses:
§ 1. Indeninity Contract, Mai'inc Contract, and Ali OLEier Contracts |:I l. insurance Conti'act and Other Contracts
m 2. FELA |:] 2. Airpiane I’ersonal Injury
l:} 3. Jones Act-Personai Injuiy m 3. Assault, Dcfaination
Ij 4. Antitrust l:] 4. Mai‘ine Personal injuiy
[:] 5. Patent [:] 5. Motor Vehicle Pei'sonal In j ui'y
[:] 6. hahoi'-Meiiagement Relations [:} 6. Other Personai Injni'y (Ptease specr]j»).~
[:] 7. Civil flights [:I 7, Pi'oducts Liability
|:| S. l-iabeas Corpus [:f 8. Products LiabiEity - Asbestos
|:| 9. Securities Act(s) Cases i:f 9. All other Diversity Cases
ij 10. Social Seci.irity Rcview Cases (PFHGS€ SP¢’CifJ’)S
1 1. All other Federal Question Cascs

(Pt'ea.re specr`jfii): TCPA, 47 USC 227

.»\RBITRATION CERT|I"[CATION
(The el]`ecr of this certification is to remove the case from eligibility for ai'biri'ari'r)ii.)

I, And reW R ' Perro ng , counsel of record or pro se plaintitf, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belicf, the damages recoverable in this civii action case
exceed the sum of $ i50,000.00 exclusive of interest and costs:

Relicf` other than monetary damages is songht.

mm ions/2013 M

AI!omey-at-Lms' / Pi'o ,S`e Plar'nrfff 7 Ar!or'ney I,D. ii (i‘fcippi'r'cable)

NOTE: A trial de novo wiil be a trial byjury only it"there has been compliance with F.R.C_P, 38.

 

(.'i`\'. 609 (5/26'1'8)

 

 

IN THE UNITEI) STATES DIS'I`RICT COURT
9 \ Q`Y§ FOR THE EASTERN DIS'I`RICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

AN DREW PEFiFiONG 1 CIVIL ACTION

V.

N|S |nternationa! Enterprises :§ k
EtAl ' NO. ~°S §760

In accordance with the Civil Justice Expense and Dciay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Tracl< Designation Form in all civil cases at the time of
filing the complaint and serve a copy on ali defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) in the event that a defendant does not agree With the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case l\/ianagement Track Designation Form specifying the track
to which that defendant believes the case Should be assigned

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security ~ Cases requesting review of a decision of the Secretaiy of Health
and Huinan Seivices denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Locai Civii Rule 53.2. ( )

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special l\/lanagement a Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( l
(f) Standard Management - Cases that do not fall into any one of the other tracl<s. |.|
4’;2:`,.%
10/‘| 8/201 8 Ano|revv Perrong PLAINT|FF PRO SE
Date Attorney-at-law Attorney for
215-791-6957 888-329-0305 ANDYPEF¥FIONG@GMA|L.COM
ll_“_eiephone FAX Number E-Mail Address

(civ. 660) ira/02

 

9 UNITEI) STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW R. PERRONG
1657 The Fail'way #131 Jenkintown, PA 19046

Plaintiff,

Civi! Action
vs. ' ‘

No.

 
 

MS INTERNATIONAL ENTERPRISES
(”MSIE”) d/b/a "Cel'tif"led Enrollment Center”
8583 Irvine Center Dl'ive #285

IRV]NE, CA 92618,

KASHAN CHARLES RILEY

and JANE DARLENE RILEY,
Individually and as Principais of MSIE,
4000 INNOVATOR I)R UNIT 19101,
SACRAMENTO, CA 95834,

JAWAD NESHEIWAT

Individualiy and as Principal of MSIE
2 FOREST ST,

LADERA RANCH, CA 92694,

and
DOES l through 100, inclusive,

I)efendants. Jury Trial Demanded

\_/W\./WW\_/V\_/\_/\-/\_/\./W\_/\_/\_/\_/`_J\_i\¢/\./"_JWV\_J\_/'\-/\_/

 

Plaintiff ANDREW R. PERRONG brings this action for dalnages, restitution,
reinstatement, statutory damages, punitive damages, sanctions, interest, court costs, and
injunctive relief under rights pursuant to Federal Statute under 47 U.S.C. 227, and 47 C.F.R. 64
for the ultra vires illegal actions and deliberate and knowing toitious activity of MS
INTERNATIONAL ENTERPRISES, (“MSIE”) d/b/a "Cel'tiiied Enrollment Center”, KASHAN
CHARLES RILEY, JANE DARLENE RlLEY, and JAWAD NESHEIWAT, lndividually and as

Pi'incipals ofl\/ISIE (“RILEY,” and “NESHEIWAT”), and Does 1 through 100, inclusive, in
l

negligently and/or Willt`ully contacting Plaintiff via PlaintifP s telephone to solicit sales (“Sales
Calls”), by utilization of an automatic telephone dialing systeln, in violation of the Telephone
Consumer Protection Act, 47 U.S.C. § 227 et seq. and related claims that form part of the same

claim or controversy Plaintift` demands a trial by jury, and complains and alleges as folloWs:

I. Introduction

l. Defendant MS INTERNATIONAL ENTERPRISES (“MSIE”) is a company
located and domestically incorporated in the State of California. l\/[SIE does business under the
name “Certiiied Enrollnient Center.” MSIE markets, and sells, infer alfa, student loan document
preparation and consulting services to individuals throughout Pennsylvania and other states in
the US. Its principal mailing address is located at 85 83 IRVINE CENTER DRIVE #285
lRVlNE, CA 92618.

2. Plaintiff brings this action to challenge Company’s practices in the telephone
solicitation of their products and services Speciiically, Plaintiff challenges Colnpany’s and
Company’s agents’ illegal telephone solicitations by Which they markets their products and
services, illegal Calls made using an automatic telephone dialing system and robocalls, and
failure to maintain a Do~Not-Call policy or list in connection therewith

3. All of the claims asserted herein arise out of Company’s illegal telephone solicitation

campaign and are a common fact pattern.
Jurisdictien and Venue

4. This Couit has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

5. Venue is proper in this judicial district pursuant to 28 U.S.C. § l391(b)(2), in that

 

Defendants conduct business in, and a substantial part of the events giving rise to plaintiff s
claims occurred in, Pennsylvania’s Montgomery County, Which lies Within this judicial district,
pursuant to 28 U.S.C. §118. Plaintiff received the phone calls to a 215-area code number,
registered in this judicial districtl Each of the Defendants has sufficient minimum contacts With
this District, and otherwise purposely avail themselves of the markets in this l_`)istrict. Also, see
Lary V. The Docfors Answer, LLC CV-l2~S-3510-NE (N.D. Ala. March 8, 2013.), a Federal
Telephone Consumer Protection Act case, Which held that “venue is proper in the district Where
[plaintiff] resides because the injury did not occur When the facsimile Was sent. .. ; it occurred
When the [facsimile] Was received.”

II' R&L€S.

6. Plaintiff ANDREW PERRONG (“Plaintift") is an individual who received the
alleged phone calls and text message on his private cellular telephone line mentioned herein.
Plaintiff is an adult individual and citizen of the Comrnonwealth of Pennsylvania Who may be
mailed at l657 The Fairway #l3l Jenl<intown, PA l9046.

7. Defendant MS INTERNATIONAL ENTERPRISES (“MSIE”) is a company
located and domestically incorporated in the State of California. MSIE dees business under the
name “Certilied Enrollment Center.” l\/iSlE markets, and sells, inter alfa, student loan document
preparation and consulting services to individuals throughout Pennsylvania. lts principal mailing
address and address for service of process is located at 8583 IRVINE CENTER DRIVE #285
IRVINE, CA 92618.

7. Defendants KASHAN CHARLES RlLEY and JANE DARLENE RILEY
(“RILEY’S”) are adult individuals, presumably husband and Wife, Who are the Primary Owners

ct` MSIE. They RILEY’S are adult individuals, and citizens of the United States. As Principals of

MSIE, the RlLEY’s are the primary individuals who reap the benefit of the tortious and illegal
conduct described herein that is technically carried out only in Company’s name. Such tortious,
or ultra vires, conduct exceeds the permissible actions of corporations both in California,
Pennsylvania, and nationwide

8. Defendant JAWAD NESHEIWAT (“NESHEIWAT”) is an adult individual who is
another l\/lanager / Principal of l\/[SIE, and who, upon information and belief, manages the
website and illegal telephone systems operated by Defendants. As Principal of MSIE,
NESHEIWAT is an individual who reaps the benefit of the tortious and illegal conduct described
herein that is technically carried out only in Company’s name. NESHEIWAT is an adult
individual, and citizen of the United States. Such tortious, or ultra vires, conduct exceeds the
permissible actions of corporations both in California, Pennsylvania, and nationwide

9. Except as described herein, Plaintiff is ignorant of the true names of Defendants sued
as Does l through lOO, inclusive, and the nature of their wrongful conduct, and therefore sues
these Defendants by such fictitious names. Plaintiff will seek leave of the Court to amend this
complaint to allege their true names and capacities when ascertained

lO. At all times herein mentioned, MSIE, the RILEY’S, NESHEIWAT, and the Doe
Defendants, (collectively, “Defendants”), and each of them, were an agent or joint venture of
each of the other, and in doing the acts alleged herein, were acting within the scope of such
agency. Each Defendant had actual and/or constructive knowledge of the acts of each of the
other Defendants, and ratified, approved, joined in, acquiesced and/or authorized the wrongful
acts of each co~Defendant, and/or retained the benefits of said wrongful acts.

ll. Defendants, and each of them, aided and abetted, encouraged and rendered substantial

assistance to the other Defendants in committing the wrongful acts alleged herein. ln taking
actionJ as particularized herein, to aid and abet and substantially assist the commission of these
wrongful acts and other wrongdoing complained of, each of the Defendants acted with an
awareness of its primary wrongdoing and realized that its conduct would substantially assist the

accomplishment of the wrongful conduct, wrongful goals, and wrongdoing

l2. At all times herein mentioned, Defendants conspired by means of mutual
understanding, either expressly or impliedly, among themselves and others in engaging and/or
planning to engage in the activities detailed herein to accomplish the wrongful conduct, wrongful

goals, and wrongdoing

13. The TCPA imposes personal liability on individuals who participate in or commission

telemarketing calls.

14. Under the TCPA, an individual such as RlLEY or NESHEIWAT may be personally
liable for the acts alleged in this Complaint pursuant to 47 U.S.C. § 217, the Communications
Act of 1934, as amended, of which the TCPA is a part, which reads, inter alia: “[T]he act,
omission, or failure of any agent, or other person acting for or employed by any common carrier
or user, acting within the scope of his employment, shall in every case be deemed to be the act,
omission, or failure of such carrier or user as well as Ofthatperson.” 47 U.S.C. § 217 (emphasis
added).

15. When considering individual officer liability, other Courts have agreed that a
Corporate officer involved in the telemarketing at issue may be personally liable under the
TCPA. See, e.g., .]aclcson v. Five Smr Catering, lrrc., v. Beason, 2013 U.S. Dist. LEXIS 159985,

*10 (E.D. Mich. Nov. 8, 2013), which stated that “[M]any courts have held that corporate actors

 

can be individually liable for violating the TCPA where they ‘had direct, personal participation
in or personally authorized the conduct found to have violated the statute.”’ See also Marylaml v.
Unive)‘sal Eleclions, 787 F. Supp. 2d 408, 415-16 (D. l\/ld. 2011), stating that “lf an individual
acting on behalf of a corporation could avoid individual liability, the TCPA would lose much of

its force.”

16. 'l`he RILEY’S and NESHEIWAT are personally liable under the “participation
theory” of liability because are the Principal owners and controlling officers of MSIE, knew of
Company’s violations, and directed employees and/or agents of Company to continue making
these violations Furthermore, the RILEY’S and NESHEIWAT are personally liable because
they are personally responsible for ensuring Company’s employees’ TCPA compliance

III. FactualAlIegations

l7. ln or about October 12th , 2018, Plaintiff received a text message made
using an automatic telephone dialing system (“ATDS”), or robooall, by Defendants and/or their
agents at Plaintift’s personal cellular telephone number, 2l5-208~9484, for which he is charged
for the text message under a package calling arrangement Plaintiff had not consented to this
solicitation, and Plaintiff’s telephone number was on the Federal Do-Not-Call Registry.

18. Under the TCPA, text messages are treated as “calls” and are given the same
protection and legal weight as a telephone call. The FCC has stated that the restrictions on
making autodialed calls to cell phones encompass both voice calls and texts. See Rules and
Regulalions lmplementing the Telephone C()nsumer Protect:`on Acf of l 991 , Report and Order,
18 FCC Rcd 14014,14115, para. 165 (2003).

19. The text message came from the caller lD 224-487~0147 and had the message, “Attn ,

 

 

 

we pre-qualified you for l?)l< forgiveness in federal loans. Deadline ends Tuesday. Call back at l
224-487-0l47 to complete it.”

20. Based on the generic content of the message, the lack of personalization, and its
scripted natui'e, it is clear that this message was sent en masse to thousands of subscribers on or
about the same date and time that the plaintiff received his. No normal person composes a text
message in such a manner. The text message was clearly sent using a scripted “automatic
telephone dialing system” and used an “artificial or prerecorded voice (or text) to transmit a
message.”

2l. Furtlier proof of the automated nature of the text message is that when one dials the
caller lD and number requested, 224»487-0147, one hears an artificial or prerecorded voice
asking the caller to press l to confirm their interest before the call is transferred to Defendant

22. On October l7, 2018, Plaintiff dialed the number specified in the text message in an
effort to identify the person responsible for it. When Plaintiff dialed the number, he confirmed
his “interest” and was transferred to Defendant Defendant said they would call Plaintiff back, as
they claimed Plaintiff" s voice was difficult to hear. Plaintiff told Defendant that he was not
interested and that he would call Defendant if he was.

23. Nevertheless, the Plaintiff received an unsolicited call a few seconds later from 949-
336-342l. After a short click, delay, and pause filled with call center background noise, the call
was connected with “Kenya Henrius.” Plaintiff feigned interest to identify the caller and for no
other reasoii. Plaintiff provided an e-mail address from which to receive an e-mail from the agent
he spoke with Plaintiff received an e-mail from “Kenya l-lenrius” (kenvah@certifiedec.coin) at
“Certified Enrollment Center” with the website certifiedentollmentcenter.com. Both

certifiedenrollmentcenter.com and ceitifiedec.com are registered to Defendant NESHEIWAT.

. 24. Plaintiff said that he received the email, and that he needed time to research the

company, and would call back again if he had any interest

25. Tlie call was clearly made using an A'l`DS, or Automatic Telephone Dialing system,
because of the extremely short time for a callback after Plaintiff terminated the initial call, and
because of the telltale click, delay, and pause before Kenya’s voice could be heard on the line

26. Thereafter, Plaintiff contacted Defendants and requested to be placed on Defendants’
Do-Not-Call List and receive a copy of Defendants’ Do-Not-Call policy, but never received
anything, up to and including the date of this filing.

27. Despite Plaintiff saying that lie would call Defendants if and only if and when he was
interested, Plaintiff received a call from the same caller lD, 949-336-3421 at approximately
lO: l 8 AM on October 18. Plaintiff missed the call, but rather than leave a message, Defendants
immediately called back at 10:19 AM. Often Automatic Telephone Dialing Systems will initiate
an immediate call back rather than attempt to leave a message

28. Plaintiff answered the call'at 10:19, and after a short click, delay, and pause filled
with call center background noise, Plaintiff was comiected to “Kenya” from the other day.
Plaintiff reiterated his requests not to be contacted and said that he would contact Defendants if
he was interested

29. Because Plaintiff asked to receive Defendants’ Do-Not-Call policy and did not, it is
evident that Defendants do not maintain such a policy. Likewise, based on this fact, and the fact
that Plaintiff asked twice not to be contacted but was still contacted, it is clear that Defendants do
not have any Do»Not-Call lists or procedures in place Based on the nature of their illegal
activities, Defendants’ noncompliance with the law in this regard is unsurprising.

30. To the best of Plaintiff’s knowledge none of the Defendants are licensed under any

 

authority or capacity to service, collect, or negotiate student loan programs and payments

31. Plaintiff received the calls on his private cellular telephone, which is, in addition to
being a cellular telephone is a telephone for which he is charged for the calls, as defined and set
forth in 47 CFR § 64.l20()(a)(l)(iii).

32. Tlie 'l`CPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using an
automatic telephone dialiiig system or an artificial or prerecorded voice .. to any telephone
number assigned to a. .. cellular telephone service .. or any service for which the called party is
charged for the call.” See 47 U.S.C. § 227(b)(l)(A)(iii). As stated immediately above, the calls
were placed using an automatic telephone dialing system to Plaintiff’s private cellular telephone
line, on which he is charged for the call.

33. The 'i`CPA provides a private cause of action to persons who receive calls in
violation of 47 U.S.C. § 227(b)(l)(A). See 47 U.S.C. § 227(b)(3).

34. The TCPA provides a private cause of action to persons who receive calls in
violation of any of the implementing regulations codified in 47 CFR 64.1200. See 47 U.S.C. §
227(0)(5).

35. Plaintiff was harmed by the calls. He was temporarily deprived of legitimate use of
his phone because his phone line was tied up, it used up his minutes, he wasted energy and stress
in answering a call, his telephone batteries and electricity were depleted, he was charged for the
calls, and his privacy was improperly invaded. l\/loreover, the calls injured plaintiff because they
were frustrating, obnoxious, annoying, were a nuisance and disturbed the solitude of Plaintiff.

36. Plaintiff adequately confirmed corporate identity for each and every call so as to

establish liability of Defendants, as more fully outlined above

 

37. These telephone solicitations constituted “calls” under the TCPA that were not for
emergency purposes

38. Plaintiff did not provide any one, more, or all Defendants, nor any agent of
Defendants, prior express written consent, or any other form of consent, express or implied, to
cause Plaintiff to receive telephone calls on his personal telephone that utilized an “automatic
telephone dialing system” or otherwise to transmit a message or make calls.

39. As a point of fact, to the extent that “consent” was supplied during the calls, that was
done in order to discover the identity of the caller and for no other reason. Courts have held this
to be legitimate and have not held such "consen " to be detrimental to a plaintiff bringing a
TCPA action. See for instance Bank v. Caribbean Cruise Line, which held that "Purporting to
obtain consent during the call, such as requesting that a consumer "press l" to receive further
information, does not constitute the prior consent necessary to deliver the message in the first
place, as the request to "press l" is part of the telemarketing call.,.. As the FCC has stated, the
consent must be made before the call."

40. Plaintiff had no prior business relationship with any one, more, or all of Defendants.

4l. The telephone Sales Calls therefore violated 47 U.S.C. § 227(b)(l)(A), 47
U.S.C. § 227(0)(3)(F), 47 CFR 64.1200(d)(l), 47 CFR 64.1200(d)(3), 47 CFR §
64.1200(a)(l)(iii), 47 CFR § 64.1200(a)(l), and 47 C.F.R. 64.l200(c)(2).

IV. Causes Of Action
First Cause of Action

(Negligent Violation of the TCPA “ATDS” Proliibition, 47 U.S.C. § 227 et seq.)

42. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above

10

 

43. As a result of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C.
§ 227(b)(l)(A), Plaintiff seeks for himself $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

44. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future

Second Cause of Action

(Knowing and/or Willful Violation of the TCPA
“ATDS” Prohibition, 47 U.S.C. § 227 et seq.)

45. Plaintiff incorporates and realleges, as though fully set forth herein, each cf the
paragraphs above

46. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(b)(l)(A), Plaintiff seeks for himself treble damages, as provided by statute,
up to $l,SO0.00 for each and every violation, pursuant to 47 U.S.C. § 227(b)(3).

47. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future

Third Cause of Action
(Negligent Violation of the TCPA “Sales Call/DNC” Prohibition, 47 U.S.C. § 227 et seq.)
48. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above

49. As a result of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C.
§ 227(c)(3)(F), and 47 C.F.R. 64.1200(0)(2), Plaintiff seeks for himself $500 in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(0)(3)(F).

50. Pursuant to 47 U.S.C. § 227(0)(5)(A), Plaintiff seeks injunctive relief prohibiting

ll

 

 

such conduct in the future

Fourth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Sales Call/DNC” Prchibition, 47 U.S.C. § 227 et seq.)

51 . Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above

52. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(c)(3)(F), and 47 C.F.R. 64. l200(c)(2), Plaintiff seeks for himself treble
dariiages, as provided by statute, up to $l,500.00 for each and every violation, pursuant to 47

U.s.c. § 227(¢)(5).

53. Pursuant to 47 U.S.C. § 227(0)(5)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future

Fii`th Cause of Action
(Negligent Violation of the TCPA “l)o-Not-Call Policy” Requirement, 47 CFR 64. 1200 et seq.)

54. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above

5 5. As a result of Defendants’ and Defendants’ agents negligent violations of 47 CFR
64. l200(d)(l), Plaintiff seeks for himself 8500 in statutory damages for each and every violation,
pursuant to 47 U.S.C. § 227(0)(5).

Sixth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Do-Not~Call Policy” Requirement, 47 CFR 64.1200 et seq.)

56. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

12

 

paragraphs above

57. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 CFR 64.l200(d)(l) Plaintiff seeks for himself treble damages, as implied, up to $l,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(0)(5).
Seventh Cause of Actlon

(Negligent Violation of the TCPA “Do-Not~Call List” Requirement, 47 CFR 64.1200 et seq.)
58. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above

59. As a result of Defendants’ and Defendants’ agents negligent violations of 47 CFR
64.1200(d)(3), Plaintiff seeks for himself $500 in statutory damages for each and every violation,

pursuant to 47 U.S.C. § 227(c)(5).

Eighth Cause of Actien

(Knowing and/or Willful Violation of the TCPA
“Do~Not-Call List” Requirement, 47 CFR 64. 1200 et seq.)

60. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above

6l. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 CFR 64. l200(d)(3) Plaintiff seeks for himself treble damages, as implied, up to 31,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(0)(5).

WHEREFORE. Plaintiff prays for relief against defendants, and each of them, as follows:

V. Prayer for Relief

13

 

On Causes of Action l-8:
l. For awards of $500 for each negligent violation as set forth in actions l-8;
2. For awards of 8l,500 for each knowing/willful violation as set forth in actions l~8.

3. lnjuiictive relief against Defendants, and each of them, to prevent future wrongdoing‘,
Total statutory damages: : $24,000 (Four counts each of: sales call/text, ATDS call/text, failure
to put Plaintiff’s number on Defendants’ Do-Not~Call list, and failure to provide Plaintiff a copy

of Defendants’ Do-Not~Call policy, at 8500 per count of each, with treble damages for each.)

4. Punitive damages to punish Defendants for their willful, illegal, and deliberate
tortious conduct and to deter others who may otherwise engage in similar willful illegal and
deliberate tortious conduct',

5. Prejudgment interest at the maximum legal rate',

6. Cests of suit herein incurred; and

7. All such other and further relief as the Court deems proper.

Vl. Demand for Ju[y Trial

Plaintiff hereby demands a trial by jury on all claims so triable

Dated: October 18, 2018

H..a;i /S,
Andrew Perrong

PlaintiffPrO-Se

l657 The Fairway #l3l

Jenkintown, PA 19046

Phone: 2l5-79l-6957

Facsimile: 888-329-0305
andyperrong@gmail.com

l4

 

